Citation Nr: 0326957	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  97-17 890	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office 
in Waco, Texas


THE ISSUE

Entitlement to a higher rating for penile sores, recurrent 
chancroids, currently noncompensably rated.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1971.
This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied a claim for an increased evaluation 
for penile sores, recurrent chancroids, then rated as 0 
percent disabling.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.


REMAND

The veteran stated in his May 1997 substantive appeal VA Form 
9, that his penile condition was frequently painful and sores 
drained approximately once a month.  He maintained that a 
higher rating was warranted for this condition.

Review of the claims file reveals that no VA or other medical 
records for the period from June 1997 through November 2001 
have been obtained.  The Board finds that given the veteran's 
complaints of pain and continuing symptomatology of the 
penile condition, all existing records should be obtained 
prior to adjudication of the claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	After securing the necessary releases 
from the veteran, the RO should request 
the veteran's VA treatment records and 
any identified private treatment records 
for this condition, for the period from 
June 1997 to November 2001.  

2.	The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent. 

3.	After the above development, the RO 
should readjudicate the claim.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case (SSOC) should be sent to him and his 
representative, and they should be given 
appropriate opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  The 
veteran need take no action until he is 
further informed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




